In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-370 CR

____________________


HERBERT VERNON STANLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18009




MEMORANDUM OPINION
	Herbert Vernon Stanley appeals a sentence pronounced January 17, 2006.  He filed
his notice of appeal with the trial court on April 4, 2006, more than thirty days from the date
of sentencing.  Stanley did not respond to our notice regarding the late filing of the notice of
appeal.  The Court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  It
does not appear that Stanley obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered October 11, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.